Citation Nr: 1143781	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-23 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for right ankle disorder.

3.  Entitlement to service connection for right knee disorder, to include Osgood-Schlatter's disease or traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from September 1995 to May 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned in November 2010. 

The claims of entitlement to service connection for ulcerative colitis and for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence in the service treatment records that the Veteran was treated for or reported right ankle pain or injury in service.

2.  The Veteran testified that he has not been treated medically treated for a right ankle disorder since service.  

3.  The Veteran's contention that he was treated in service for a right ankle injury is not credible.  



CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for the claimed right ankle disorder.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the RO issued a letter which notified the Veteran of all information required by the VCAA in May 2007, shortly after the Veteran's May 2007 claim was received.  Among other information, the letter advised the Veteran of the criteria for service connection, advised him of the types of evidence he might submit to substantiate the claims, and advised him of the criteria governing assignment of a disability rating and an effective date for each claim granted.  The Veteran's communications since this letter was issued establish that the Veteran understood the types of evidence required to substantiate the claim addressed in this decision.  

If there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records have been obtained and are associated with the claims file.  The Veteran does not contend that there are any additional service treatment records.  In particular, the record establishes that the Veteran himself obtained a copy of his service treatment records in January 1997 and submitted some of those records when he submitted the May 1997 claim underlying this decision.  

In this regard, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with the claim addressed in this decision.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, that this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Board finds that a VA examination is not necessary.  The service treatment records include no notation that the Veteran reported a right ankle injury or right ankle pain during service.  The Veteran testified at his November 2010 hearing that he has not sought medical treatment for a right ankle injury since his service discharge in 1997.  If the Veteran were to be afforded VA examination, the examiner would have to decide whether the Veteran's contention that he incurred an unreported right ankle injury in service is credible, and whether his contention that he had chronic right ankle pain after service is credible, even though there are no in-service or post-service medical records related to the right ankle.  

Then, if a right ankle disorder is present, the examiner would have to determine if the Veteran's contention that he incurred the right ankle disorder in service is credible, despite the lack of any prior medical evidence.  Then, the examiner would be required to determine the likelihood of a link between the Veteran's service and his current right ankle disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (stating that "competent lay evidence can be sufficient in and of itself" to obtain disability benefits); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); McLendon v. Nicholson, 20 Vet. App. 79, 84 (stating that competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible," and indicating that the Board should make such determination). 

Even if an examiner determined that the Veteran's current statements that right ankle injury was incurred in service and has been chronic since service, were credible, and based a favorable opinion on the Veteran's current contentions, the Board could reject that opinion, since the Veteran's current statements are not supported by any medical evidence prior to the submission of this claim, when more than 10 years had elapsed following his service discharge.  Thus, it would be fruitless to afford the Veteran VA examination of the right ankle under these circumstances, in view of the lack of history or evidence of a complaint of right ankle pain during service or after service until more than 10 years had elapsed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has provided testimony before the Board, but indicated in this testimony that there was no post-service treatment, since the providers who treated him in service told him that there was nothing that could medically be done for his right ankle disorder.  Thus, the Veteran has stated that there are no relevant records which can be obtained.  

Under the circumstances, since the Veteran has testified that there are no additional records, no further notice or assistance to the appellant is required.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  There is a presumption applicable for arthritis.   

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical, or in some circumstance, lay evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

Facts and analysis

The Veteran's service treatment records disclose that he sustained an injury to the mandible in March 1996.  He reported that he fell against a sink.  He underwent closed reduction of a nondisplaced fracture of the mandible.  There is no record that the Veteran reported any injury to the right ankle.  

The Veteran sought medical evaluation for right knee pain in May 1997.  He reported that the right knee had become painful during training and had remained painful since training and would give out.  A diagnosis of lateral collateral ligament strain was assigned.  

The Board finds that the record of the Veteran's May 1997 treatment is unfavorable to the credibility of the Veteran's current claim that he sustained an ankle injury in service.  Later in that same month, May 1997, the Veteran sought emergency evaluation for low back pain.  He reported the he fell during training in December 1995 and had recurrent problems since that time.  The Veteran reported burning and shooting back pain.  About two weeks later, in May 1997, the Veteran sought treatment for gastrointestinal symptoms.  There is no record that the reported any right ankle complaint at that time.  The service treatment records reflect that the Veteran did not again seek medical treatment prior to his May 30, 1997 service separation.  No service separation examination is of record.

The absence of any report of right ankle pain or injury in the May 1997 treatment records is significant evidence that reduces the credibility of the Veteran's report that he injured his right ankle in service.  The Veteran's statements and testimony reflect that he asserts a date of injury to the right ankle prior to May 1997.

The Board finds it particularly significant that he did not report a right ankle complaint when he sought treatment for right knee pain in May 1997.  The absence of any complaint about the right ankle, at a time when the Veteran was complaining about pain and injury in a part of the body near the ankle, is not logical, if the Veteran were, in fact, experiencing right ankle pain at that time.  Moreover, the Veteran indicated, in his substantive appeal, that the right ankle injury occurred not long after the right knee injury.  If there were an ankle injury, and that injury occurred at a point in time near the incurrence of the knee injury for which the Veteran was seeking evaluation, it would not be logical that the Veteran would fail to provide the history of ankle injury.  Moreover, if the Veteran was experiencing right ankle pain, it would not be in his interest to fail to report that at a time when seeking treatment of right knee pain, since right ankle pain or injury could, if present, affect the right knee by affecting gait or other movement.  The Board finds that the lack of a report of right ankle pain or injury in May 1997, when the Veteran was seeking treatment for a right knee complaint, reduces the credibility of a current report that the Veteran sustained right ankle injury in service.  

The Veteran sought medical treatment two additional times in May 1997, prior to his service separation at the end of May, but there is no notation that the Veteran reported a right ankle injury or any right ankle complaint during those treatment episodes.  If the Veteran was experiencing right ankle pain, it would be adverse to his interests to fail to report such incident prior to his service discharge.  

The Veteran testified that, after he incurred right ankle injury, he was told that there was torn cartilage and that there were torn ligaments.  The Veteran testified that he was unable to feel a needle prick after this injury.  The Veteran testified that nothing could be done.  The service treatment records do not include a notation that the Veteran was evaluated following a right ankle evaluation.  There is no record that radiologic examination of the right ankle was conducted.  

The Board finds that it is not credible that an injury as serious as a tear of ankle cartilage or ligaments would not be noted in service treatment records.  The Board finds that it is not credible that an injury of the ankle with cartilage or ligament injury would not require radiologic examination, neurologic examination, or some assistive or stabilizing device such as an ankle brace, ace wrap, use of crutches, or any other assistive device or treatment.  The Veteran's testimony that he sustained such an injury is not consistent with the absence of any notation of evaluation or treatment.  

Moreover, the Veteran has not indicated that any service treatment records are missing.  The Veteran is aware of the contents of the service treatment records, since the service treatment records folder reflects that the Veteran obtained a complete copy of his records in January 2007.  See Request Pertaining to Military Records, received at the Records Management Center (RMC), St. Louis, Missouri, on January 8, 2007.  The Veteran is aware that there are no service treatment records about a right ankle injury, but he has not indicated that any records are missing.  The absence of service treatment records is inconsistent with the Veteran's testimony about a right ankle injury alleged to have been incurred during service.  

The Veteran testified that he was unable to run since that injury.  He further testified that there were no current treatment records, as he had been told that "[t]here's nothing they can do for it."  The Veteran's testimony is inconsistent with the lack of post-service medical evaluation of right ankle complaints.  The Board notes that the Veteran's representative indicated that the right ankle residuals required the Veteran to "wrap up" the ankle, but the Veteran has not provided any objective evidence of such treatment.  

The service treatment records establish that the Veteran did not report a right ankle injury or chronic pain or residuals.  The Veteran's reports of such incident and residual injury in service in the absence of any record of evaluation or treatment during service or at some time following service are not credible.  

The preponderance of the credible and competent evidence is against the Veteran's claim for service connection for a right ankle disorder.  As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.


ORDER

The appeal for service connection for a right ankle disorder is denied.

REMAND

The Veteran contends that the current symptoms of a gastrointestinal disorder, for which a diagnosis of ulcerative colitis is currently assigned, have been chronic and continuous since service.  As the Veteran's lay statements as to chronicity and continuity of symptoms must be considered, VA examination should be conducted.

The Veteran also contends that a current right knee disorder is due to a knee injury treated in service.  Medical opinion as to the likelihood of the claimed etiologic relationship is required.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the non-VA providers who have treated him for the claimed disorders.  In particular, the Veteran should identify the hospital at which he testified he was treated, and he should identify each provider who has treated him during the 13 years since he left service, and should identify any other evidence that may assist him to substantiate his claim that he has been having flare-ups of ulcerative colitis for 13 years.  The Veteran should be advised to submit any non-clinical evidence which may be relevant, such as evidence of medical leave from work due to a gastrointestinal disorder.  The Veteran should provide an address for "Dr. S. in Maple, West Virgina" (see page 4, hearing transcript).

The Veteran should also identify each provider who has treated him for a right knee disorder post-service, to include the specialist he testified he was being treated by in Lewisburg, West Virginia.  Obtain any identified records.

2.  Obtain the Veteran's VA clinical records since his service discharge May 1997.  Ask the Veteran to identify each VA facility at which he has been treated, or examined, or from which he has obtained medications, assistive devices, or the like.  Request the Veteran's records from each identified VA facility.    

3.  Afford the Veteran an opportunity to submit or identify any other clinical or non-clinical records he believes might substantiate any claim on appeal, such as, for example, records showing time lost from work, medications used, or similar information.  

4.  Schedule the Veteran for a gastrointestinal examination to determine the etiology and onset of any current gastrointestinal disorder, to include ulcerative colitis.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner should obtain history from the Veteran, conduct examination, review the service treatment records, review the Veteran's statements and testimony, and review post-service inpatient and outpatient treatment records obtained during the course of this Remand.  Then, the examiner should address the following:  
      (i)  Assign a diagnosis for each current gastrointestinal (GI) disorder. 
      (ii)  For each identified GI disorder, provide an opinion as to when the disorder had its onset, and provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the GI disorder is etiologically related to the Veteran's service, or was incurred as a result of any incident of that service, or has been chronic and continuous since that service.  

In rendering this opinion, the examiner should comment on and discuss the Veteran's November 2010 lay statements that ulcerative colitis symptoms have been chronic and continuous since 1997.  

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of each current right knee disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should obtain history from the Veteran, conduct examination, review the service treatment records, review the Veteran's statements and testimony, and review post-service inpatient and outpatient treatment records obtained during the course of this Remand.  Then, the examiner should address the following:  
      (i)  Assign a diagnosis for each right knee disorder found on evaluation. 
      (ii)  For each identified right knee disorder, provide an opinion as to when the disorder had its onset, and an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the right knee disorder is etiologically related to the Veteran's service, or was incurred as a result of any incident of that service, including a right knee lateral collateral ligament strain diagnosed in May 1997, or the injury underlying that strain, or has been chronic and continuous since that service.  

The examiner must identify each right knee disorder currently manifested.  

In rendering this opinion, the examiner should comment on and discuss the Veteran's contentions that he has had worsening of right knee problems since service. 

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

A report should be prepared and associated with the Veteran's VA claims folder. 

6.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

7.  After undertaking any additional development deemed to be necessary, readjudicate the Veteran's claims.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


